DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3. 5-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150096378 to Kigure, in view of US 20180231579 to Geisberger.
Regarding Claim 1, Kigure discloses a physical quantity sensor (Figs. 1-3, physical quantity detection element 1; ¶¶ [0049]-[0059]) comprising: a substrate (Figs. 1-3, substrate 10; ¶¶ [0049]-[0059]); a movable object disposed displaceably with respect to the substrate (Figs. 1-3, movable body 20 and substrate 10; ¶¶ [0049]-[0059]); an electrode provided at a position facing the movable object on the substrate (Figs. 1-3, fixed electrode portions 11, 12 on substrate 10; ¶¶ [0049]-[0059]); an anchor portion fixing the movable object to the substrate (Figs. 1-3, support 14 between movable body 20 and substrate 10; ¶¶ [0049]-[0059]); and a beam that is a rotation shaft of the movable object and connects the anchor portion and the movable object to each other (Figs. 1-3, beam 16 supported by the support 14; ¶¶ [0049]-[0059]), wherein the movable object includes a first mass portion provided at one side of the beam, and a second mass portion provided at the other side of the beam (Figs. 1-3, first movable body 20a and second movable body 20b on either sides of beam 16; ¶¶ [0049]-[0059]). 
However, Kigure does not disclose a first spring provided between the first mass portion and the beam, and a second spring provided between the second mass portion and the beam. Geisberger discloses a first spring provided between the first mass portion and the beam (Figs. 1-2, right flexures 40 interconnecting first portion 34 with second portion 36 connected to torsion springs 68 and/or beam 48; ¶¶ [0011]-[0020]), and a second spring provided between the second mass portion and the beam (Figs. 1-2, left flexures 40 interconnecting second portion 36 with first portion 34 connected to torsion springs 68 and/or beam 48; ¶¶ [0011]-[0020]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Kigure by providing a first spring provided between the first 
Regarding Claim 2, Geisberger discloses a second beam fixed to the substrate and connected to the first mass portion (Figs. 1-2, additional right flexures 40 interconnecting second portion 36 with first portion 34 connected to torsion springs 68 and/or beam 48; ¶¶ [0011]-[0020]), and a third beam fixed to the substrate and connected to the second mass portion (Figs. 1-2, additional left flexures 40 interconnecting second portion 36 with first portion 34 connected to torsion springs 68 and/or beam 48; ¶¶ [0011]-[0020]).
Regarding Claim 3, Kigure discloses a frame portion positioned at an outer periphery of the movable object and provided with a gap from the movable object; a second beam connecting the frame portion and the first mass portion to each other; and a third beam connecting the frame portion and the second mass portion to each other (¶ [0081]).
Regarding Claim 5, Kigure discloses wherein a mass of the second mass portion is larger than a mass of the first mass portion (Figs. 1-3, first movable body 20a and second movable body 20b; ¶ [0059]).
Regarding Claim 6, Kigure discloses the electrode includes a first electrode facing the first mass portion and a second electrode facing the second mass portion (Figs. 1-3, fixed electrode portions 11, 12 on substrate 10; ¶¶ [0049]-[0059]).
Regarding Claim 8, Kigure discloses a sensor device comprising: the physical quantity sensor according to claim 1; and an electronic component electrically coupled to a physical quantity sensor (Figs. 11-14, electronic apparatus including physical quantity detection element 1 as acceleration sensor; ¶¶ [0107]-[0113]).
Regarding Claim 9, Kigure discloses an electronic device comprising: the physical quantity sensor according to claim 1; and a control unit that performs a control based on a detection signal output from a physical quantity sensor (Figs. 11-14, electronic apparatus 
Regarding Claim 10, Kigure discloses a vehicle comprising: the physical quantity sensor according to claim 1; and a control unit that performs a control based on a detection signal output from a physical quantity sensor (Figs. 11-14, vehicle 1500 physical quantity detection element 1 and electronic control unit 1510; ¶¶ [0107]-[0113]).

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J BOLDUC/Primary Examiner, Art Unit 2852